Citation Nr: 9904835	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-26 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 10 percent disability 
rating for left calcaneus stress fracture with pes cavus, to 
include the issue of whether the reduction in rating was 
proper.

2.  Entitlement to restoration of a 10 percent disability 
rating for right calcaneus stress fracture with first 
metatarsal stress fracture and pes cavus, to include the 
issue of whether the reduction in rating was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from March to May 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in effect, implemented a 
proposal to reduce the veteran's disability ratings for her 
service-connected foot conditions from 10 percent to zero 
percent.  


FINDINGS OF FACT

1.  The RO notified the veteran by letter dated in September 
1996 of the proposal to reduce the disability ratings 
assigned for her service-connected foot conditions from 10 
percent to zero percent.  The letter advised her of her 
procedural rights regarding the proposed reduction, and 
afforded her 60 days to respond to the proposal.

2.  The RO received no subsequent evidence in response to the 
proposed reduction and, following the expiration of the 60-
day period, executed a rating decision formally reducing the 
veteran's disability ratings for her foot conditions from 10 
percent to zero percent, effective from March 1, 1997.

3.  The 10 percent disability ratings for the veteran's 
service connected foot conditions had been in effect for less 
than five years at the time they were reduced.

4.  The veteran's foot disorders are manifested by subjective 
complaints of pain, some limitation of dorsiflexion, and very 
mild pes cavus, but they are not shown to result in any ankle 
deformity, tenderness under the metatarsal heads, 
dorsiflexion of the great toe, or functional loss.


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of December 1996 implementing the proposed 
reductions.  38 C.F.R. § 3.105(e) (1998).

2.  The reduction of the veteran's disability rating for left 
calcaneus stress fracture with pes cavus from 10 percent to 
zero percent was proper, and the requirements for restoration 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.105(e), 3.344(c), 4.40, 4.45, and 4.71a, Diagnostic Code 
5273-5278 (1998).

3.  The reduction of the veteran's disability rating for 
right calcaneus stress fracture with first metatarsal stress 
fracture and pes cavus from 10 percent to zero percent was 
proper, and the requirements for restoration are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.105(e), 
3.344(c), 4.40, 4.45, and 4.71a, Diagnostic Code 5273-5278 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, the veteran complained of bilateral foot 
pain, and a bone scan showed stress fractures of the right 
calcaneus, left calcaneus, and right mid foot near the base 
of the first metatarsal.  Upon examination by podiatry, she 
had pain and edema of both feet, tenderness to palpation of 
the proximal first metatarsal of the right foot, and 
increased medial longitudinal arch heights bilaterally.  A 
diagnosis of bilateral pes cavus with symptomatic stress 
fractures was rendered.  The day before her discharge from 
service, the casts were removed from the veteran's lower 
extremities.  It was noted that there was no erythema, edema, 
or bony tenderness.  The examiner indicated that the stress 
fractures were resolving.  A June 1994 rating decision 
granted service connection for calcaneal stress fracture with 
first metatarsal stress fracture and pes cavus, right, and 
stress fracture, left calcaneus, with pes cavus.  A 10 
percent disability rating was assigned for each foot.  

In August 1996, the veteran underwent a routine VA 
examination.  She was working part-time at the VA Vocational 
Rehabilitation Center and studying to be a social worker.  
She stated that she had mild to moderate pain in both feet 
with prolonged standing.  She had used arch supports in her 
tennis shoes in the past, but she had not used any custom 
orthotics for her work shoes.  She stated that her symptoms 
worsened with prolonged standing or long-distance walking or 
jogging, and she avoided these activities.  Examination of 
her feet showed very mild pes cavus.  Her feet essentially 
appeared normal.  She did not hyperpronate the foot when 
walking.  She had a normal gait.  She could stand on her toes 
without difficulty.  She could also stand on her heels, and 
this did not cause her any pain.  Palpation of both feet 
revealed no tenderness about the calcaneus or first 
metatarsal.  Range of motion for both metatarsal phalangeal 
joints was dorsiflexion to 20 degrees and plantar flexion to 
30 degrees.  There was no tenderness along the metatarsal 
shaft, mid-foot, or hind-foot.  Both ankles were stable to 
varus and valgus stressing.  Range of motion for both ankles 
was dorsiflexion to 10 degrees and plantar flexion to 45 
degrees.  She had normal subtalar motion in both ankles.  X-
rays showed no abnormalities and no evidence of ongoing 
stress fractures.  Diagnoses were history of bilateral foot 
pain, worse in the right hind- and mid-foot, with documented 
history of calcaneal stress fracture on the right, metatarsal 
stress fracture on the right, and calcaneal stress fracture 
on the left, clinically healed, and pes cavus.  The examiner 
indicated that the veteran was functioning quite well.  She 
knew her limitations and avoided activities such as jogging 
that caused exacerbations of her foot pain.  She was 
currently not using any orthotics, but these might be helpful 
for her.  There was no evidence of degenerative arthritis. 

A rating decision of August 1996 proposed a reduction in the 
disability ratings for the veteran's foot conditions from 10 
percent to zero percent.  The veteran submitted no additional 
evidence, and a December 1996 rating decision implemented the 
proposed reduction.  The disability ratings for the veteran's 
foot conditions were reduced to zero percent, effective March 
1, 1997.  She was granted a 10 percent disability rating 
under 38 C.F.R. § 3.324 for multiple, noncompensable service-
connected disabilities that interfered with normal 
employment.

In her substantive appeal, the veteran stated that the RO had 
not considered pain on motion in reducing her disability 
ratings.  She stated that she could not stand for a long time 
without severe pain.  She indicated that she was receiving 
regular treatment for this condition at the VA Outpatient 
Clinic in Orlando, Florida, and taking pain medication. 

The RO requested the veteran's medical records from the VA 
Outpatient Clinic in Orlando for the period August 1996 to 
February 1997.  The records received covered the period 
September to December 1996.  In October 1996, the veteran 
stated that the pain in her feet was worsening.  It was noted 
that x-rays of her feet and heels in August 1996 were 
negative.  The examiner's assessment was painful feet.  The 
veteran was prescribed Naprosyn for use as needed.  It was 
noted that a podiatry appointment was scheduled for November 
1996, but there is no record of this visit.  In connection 
with a weight-loss program prescribed in October 1996, the 
veteran was advised to perform aerobic exercise for 30 
minutes four times per week. 


II. Legal Analysis
A.  Process of Reduction

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (1998).  The law also requires that the 
veteran be given 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  Id.

In this case, the above procedural requirements were met.  
The RO issued a rating decision in August 1996, which 
proposed the reduction in the disability ratings for the 
veteran's service-connected foot conditions.  The veteran was 
advised of the proposed reduction and did not submit 
additional evidence.  The RO issued a rating decision in 
December 1996, implementing the proposed reductions, 
effective from March 1, 1997.

In addition, there are other specific requirements that must 
be met before VA can reduce certain service-connected 
disability ratings.  38 C.F.R. § 3.344 (1998).  However, 
38 C.F.R. § 3.344(c) limits the applicability of that 
regulation to ratings that have been in effect for five years 
or more.

The United States Court of Veterans Appeals (Court) has held 
that the appropriate dates to be used for measuring the five-
year time period, according to VA regulation, are the 
effective dates, i.e., the date that the disability rating 
subject to the reduction became effective is to be used as 
the beginning date and the date that the reduction was to 
become effective is to be used as the ending date.  Brown v. 
Brown, 5 Vet. App. 413, 417-18 (1993).  The veteran was 
assigned a 10 percent disability rating for her foot 
conditions in a rating decision of June 1994, effective from 
May 19, 1994.  Her ratings were reduced from 10 percent to 
noncompensable effective March 1, 1997.  Therefore, her 
ratings were in effect for less than three years, and the 
provisions of 38 C.F.R. § 3.344 do not apply.

In this case, then, the RO applied the regulations regarding 
the procedure for reductions in ratings properly.  The 
question that remains is whether the evidence on which the 
reductions were based supported the reductions.

B.  Evidentiary Basis for Reduction

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991). Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1 and 4.2 (1998); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1998), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (1998).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  When any change in evaluation is to 
be made, the rating agency should assure itself that there 
has been an actual change in the conditions, for better or 
worse, and not merely a difference in thoroughness of the 
examinations or in use of descriptive terms.  38 C.F.R. 
§ 4.13 (1998).

Concerning the veteran's claims for restoration of the 
10 percent ratings for her foot disorders, if there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to this 
determination, the benefit of the doubt in resolving the 
issue is to be given to the veteran.  38 U.S.C.A. § 5107(a) 
(West 1991); Brown, 5 Vet. App. at 421.  In other words, the 
reduction in the veteran's disability ratings would have to 
have been supported by a preponderance of the evidence.  The 
Board is required to ascertain in any rating reduction case, 
based upon review of the entire record, whether the evidence 
reflects an actual change in the disability, whether the 
examination reports reflecting such change are based upon 
thorough examination, and whether any improvement actually 
reflects improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  See Brown, 5 
Vet. App. at 420-421.

The veteran's service-connected foot disorders are evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5273-5278.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (1998).

Under Diagnostic Code 5273 for malunion of os calcis or 
astragalus, a 10 percent disability rating is warranted for 
moderate deformity, and a 20 percent disability rating is 
warranted for marked deformity.  Under Diagnostic Code 5278 
for acquired claw foot (pes cavus), a zero percent disability 
rating is assigned for slight pes cavus, and a 10 percent 
disability rating is warranted for unilateral or bilateral 
pes cavus with great toe dorsiflexed, some limitation of 
dorsiflexion at the ankle, and definite tenderness under the 
metatarsal heads.

The medical evidence does not show that the veteran has 
malunion of os calcis or astragalus or deformity of either 
ankle.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(1998).  

VA regulations define a normal range of ankle motion as 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
38 C.F.R. § 4.71 (1998).  Upon VA examination in 1996, range 
of motion for both of the veteran's ankles was dorsiflexion 
to 10 degrees and plantar flexion to 45 degrees.  Although 
this did show some limitation of dorsiflexion at the ankle, 
there is no medical evidence showing that the great toe is 
dorsiflexed or that the veteran has definite tenderness under 
the metatarsal heads.  Therefore, the severity of either foot 
condition cannot be said to more nearly approximate the 
criteria for a 10 percent disability rating under Diagnostic 
Code 5278.  See 38 C.F.R. § 4.7 (1998). 

The currently assigned noncompensable disability rating under 
Diagnostic Code 5278 contemplates a slight degree of pes 
cavus.  The examiner in 1996 indicated that the veteran's pes 
cavus was very mild.  The examination in 1996 clearly showed 
improvement when compared with the veteran's service medical 
records from 1994, which showed findings such as edema of the 
foot and pain to palpation.  Moreover, the stress fractures 
in the veteran's feet have clinically healed, with no 
evidence of recurrence.

The veteran's maintains that the RO failed to consider pain 
on motion in reducing her disability ratings.  In determining 
the appropriate disability rating for a service-connected 
disorder, VA must consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, 
in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Functional loss contemplates the inability of the 
body to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology.  38 C.F.R. § 4.40 (1998).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.

Diagnostic Code 5278, under which the veteran's service-
connected foot disorders are evaluated, is based, in part, on 
limitation of ankle motion.  However, the medical evidence 
fails to show that the veteran experiences any functional 
loss as a result of her foot disorders.  There is no record 
of regular treatment for her service-connected foot disorders 
since her discharge from service in 1994.  Her gait is 
normal.  She can walk on her heels and toes without 
difficulty.  She has never complained that her foot disorders 
interfere with the activities of daily living, including 
employment.  Her only complaint is increased pain with 
prolonged standing, walking, or jogging, and she indicated 
that she therefore avoids these activities.  Her VA medical 
records indicate that she was advised to perform aerobic 
exercise for 30 minutes four times per week.  There is no 
indication that the veteran reported any inability or 
difficulty in performing physical activity in that regard.

The veteran has been assigned a 10 percent disability rating 
under 38 C.F.R. § 3.324 for multiple noncompensable service-
connected disabilities that are of such character to clearly 
interfere with normal employability, even though none of the 
disabilities is to a compensable degree under the rating 
schedule.  The 10 percent disability rating will adequately 
compensate the veteran for the level of her pain and for any 
increased level of functional loss and pain that may occur 
during flare-ups, such as with physical exercise.  She is not 
entitled to any additional disability rating on the basis of 
functional loss.  Despite her complaints, the veteran is able 
to currently move both ankles to full plantar flexion, with 
moderate limitation of dorsiflexion.  As indicated above, her 
gait is normal, and she has not maintained that either of her 
foot disabilities has affected her earning capacity.

In view of the foregoing, the preponderance of the evidence 
shows that the reduction in the veteran's disability ratings 
from 10 percent to noncompensable, effective from March 1, 
1997, was proper.  Therefore, entitlement to restoration of 
the previously assigned 10 percent ratings for each foot is 
denied.


ORDER

1.  Having found that the reduction in rating was proper, 
restoration of a 10 percent rating for left calcaneus stress 
fracture with pes cavus is denied. 

2.  Having found that the reduction in rating was proper, 
restoration of a 10 percent rating for right calcaneus stress 
fracture with first metatarsal stress fracture and pes cavus 
is denied. 



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

